PELL, Circuit Judge,
concurring.
I concur with considerable reluctance in the opinion authored by Judge Sprecher. This in no way reflects upon the thorough analysis of the issue and the correct and scholarly application of the law thereto found in that opinion. My reluctance stems from the uncomfortable feeling that there is an inherent injustice under law when a witness gives testimony under the compulsion of contempt and that testimony is to be used against him in a disciplinary proceeding which could result in a substantial penalty against him although two of the three branches of the federal government have explicitly assured the witness that the compelled testimony cannot be used against him in a disciplinary proceeding, one such assurance being in the form of a judgment of a United States court.
Notwithstanding that Judge Sprecher's carefully drawn opinion demonstrates beyond any real argument that the result I have just described is the inexorable one under our law, I have nevertheless made a reexamination of the controlling authorities from the point of view of determining whether the above result is necessary, and I have concluded it is.
Little purpose is served by retracing the route that the principal opinion has so fully traversed. I therefore add only a few observations garnered along the way. Certainly the initial one is that we are dealing with a first impression issue. There are cases in which the damaging testimony has been used in disciplinary proceedings notwithstanding a grant of immunity. See the Annotation collecting such cases, 62 A.L. R.3d 1145 (1975). The holding of these cases is that the testimony may be used. No case, however, of which I am aware, had the additional element of purporting to immunize explicitly against use in disciplinary proceedings.
Daley argues, with at least surface persuasiveness, that the federal government cannot refuse to enforce the order it has issued which has put the attorney in the particular position in which he now finds himself, or, in other words, that the federal government, presumably including the federal courts, is now estopped from not using its authority to protect the appellee in the way it said it would. Certainly here a fair case can be made out of substantial detri*483ment by a change of position in reliance on the government’s conduct. See United States v. Saladoff, 233 F.Supp. 255, 258 (E.D.Pa.1964), aff’d. sub nom. United States v. Feinberg, 372 F.2d 352 (3d Cir. 1967) (en banc). Applicability of the doctrine of estoppel would seem to end there. At the outset we have the general rule that the United States is not subject to an estoppel which impedes the exercise of governmental functions as contrasted with proprietary ones. 28 Am.Jur.2d Estoppel and Waiver § 132, at 799-802 (1966). Aside from this underlying general proposition, it would appear that estoppel would scarcely be applicable if the fundamental basis for the estoppel, here the district court judgment, was itself without a foundation of legality. That brings us back to the demonstration contained in Judge Sprecher’s opinion that the United States Attorney exceeded his statutory power with regard to the disciplinary immunity.
The question might conceivably remain, however, whether the court itself had some inherent power outside of the immunity statute here involved. The court’s function insofar as the statutory procedures are concerned would appear to be purely ministerial, cf. Application of United States Senate Select Committee on Presidential Campaign Activities, 361 F.Supp. 1270 (D.D.C.1973); however, Daley argues that the court itself was justified in entering the order of immunity and taking the action now directly under review upon several bases: 28 U.S.C. § 2283, which permits the issuance of injunctions where necessary in aid of a district court’s jurisdiction or to protect or effectuate its judgments; the All Writs Act, again as a proper means for protecting its jurisdiction as it asserted it in the original immunity order; and inherent authority to protect the integrity of its processes. I find myself unable to agree that any of these bases would justify the injunctive relief here under review unless the original order of immunity was legally deserving of protection. Returning therefore to that original order, there was no basis for its entry unless there was an inherent power for the action.
No direct authority has come to my attention dealing with the courts’ power to grant immunity aside from the ministerial function relating to applications from the United States Attorney. The suggestions, at least in the cases, would clearly indicate that the exercise of the determination to grant immunity is not for the courts. Application, supra at 1277, refers to not usurping the constitutional power of a coordinate branch, in this case the Executive. From the same source we find a reference to the judicial function being the determination of “right” or “wrong” while a decision to grant immunity is not “right” or “wrong” but purely a matter of discretion. Id. at 1278. In United States v. Rand, 308 F.Supp. 1231, 1236-37 (N.D.Ohio 1970), a question was involved as to the protective scope of the claimed immunity agreement and whether the court had acquiesced in the grant of the immunity. The court observed that “[wjhether this silence was an acquiescence is unnecessary to decide. It was the Government to whom [the defendants] looked for immunity, not the Court.” Id. at 1237.1
While perhaps these observations were keyed to the fact that what was before the court in the aforementioned cases was the matter of the scope of the courts’ function under particular immunity statutes, the statement of then Judge Burger in Earl v. United States, 124 U.S.App.D.C. 77, 361 F.2d 531, 534 (1966), cert. denied, 388 U.S. 921, 87 S.Ct. 2121, 18 L.Ed.2d 1370 (1967), clearly places the ultimate responsibility for* the manner in which immunity would be granted upon the Legislative branch:
What Appellant asks this Court to do is command the Executive Branch of government to exercise the statutory power of the Executive to grant immunity in order to secure relevant testimony. This power is not inherent in the Execu*484tive and surely is not inherent in the judiciary. In the context of criminal justice it is one of the highest forms of discretion conferred by Congress on the Executive, i. e., a decision to give formal and binding absolution in a judicial proceeding to insure that an individual’s testimony will be compelled without subjecting him to criminal prosecution for what he may say.
See also a discussion of authorities to the effect that the grant of the power to give immunity must come from the Legislature in Apodaca v. Viramontes, 53 N.M. 513, 212 P.2d 425 (1949).
Finally, it might be argued that there was in law an agreement between the United States Attorney and Daley that Daley would not be subject to disciplinary proceedings, which agreements should be enforced. Some cases apparently speak of the immunity grant in contractual terms. 22 C.J.S. Criminal Law § 46(7), at 179-80 (1961). This again, however, is predicated upon a constitutional or statutory provision which is non-existent in the present case. Nearly a century ago, the Supreme Court in the Whiskey Cases, 99 U.S. (9 Otto) 594, 25 L.Ed. 399 (1878), held that the United States Attorney had no authority to enter an agreement that persons accused of an offense against the United States would not be prosecuted or their property subjected to condemnation in consideration of the defendants testifying against their co-conspirators.
In sum, if policy factors involved in the public interest and concern in fighting . crime, when balanced against the public interest in the integrity of the legal profession, are deemed to be stronger on the side of the former, the answer to that effect must come from the Congress.

. Rand, which held that the individuals were entitled to rely upon the assurances of the United States Attorney, is of no help to Daley as the subsequent testing of the validity of the grant of immunity in Rand was in the context of a federal criminal trial.